Case 2:19-cv-08950-SK Document 43-2 Filed 08/17/20 Page 1 of 3 Page ID #:196




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23      1.
24
25
26
27      2.
28
Case 2:19-cv-08950-SK Document 43-2 Filed 08/17/20 Page 2 of 3 Page ID #:197




 1      3.
 2
 3      4.
 4      5.
 5
 6      6.
 7
 8      7.
 9
10
11
12      8.
13
14      9.
15
16
17
18      10.
19
20      11.
21
22      12.
23      13.
24
25
26      14.
27
28
Case 2:19-cv-08950-SK Document 43-2 Filed 08/17/20 Page 3 of 3 Page ID #:198




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
